Citation Nr: 0719152	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-42 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for residuals of a supratemporal retinal detachment 
of the right eye.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a compound fracture of the left 
mandible and a simple fracture of the condylar neck of the 
right mandible.

3.  Entitlement to an increased (compensable) rating for 
history of a chip fracture to the right distal fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In a September 2003 rating decision, the RO continued the 
noncompensable rating for history of a chip fracture of the 
right distal fibula (right ankle disability) and the 10 
percent rating for residuals of a compound fracture of the 
left mandible and a simple fracture of the condylar neck of 
the right mandible (jaw disability).  Later, in a February 
2004 rating decision, the RO continued the denials of the 
increased ratings claims for the veteran's right ankle and 
jaw disabilities and also denied a claim for a rating in 
excess of 20 percent for residuals of a supratemporal retinal 
detachment of the right eye (right eye disability).

In September 2006, the veteran testified at a Board hearing 
at the RO before the undersigned Acting Veterans Law Judge; a 
copy of the transcript is associated with the record.  At 
that hearing, it appears that the veteran may have raised a 
claim for a total rating based on individual unemployability 
due to service-connected disabilities on an extraschedular 
basis (see pages 11 and 15 of the transcript).  This issue 
has not recently been adjudicated by the RO, but it is 
inextricably intertwined with the increased ratings claims on 
appeal; therefore, it is not properly before the Board.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It is 
referred to the RO for appropriate action, following a 
decision on the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service-connected disabilities 
have increased in severity or warrant higher evaluations.  In 
fact, the veteran argues that his right eye and right ankle 
disabilities render him unemployable.

A review of the claims file reveals that additional 
development is required regarding several matters.

During the Board hearing, the veteran testified that he had 
been awarded disability benefits from the Social Security 
Administration (SSA) in 2002, because he is legally blind in 
the right eye.  The Board notes that the RO made an initial 
request for SSA records, but never received a response.  
Moreover, the record was left open for 30 days following the 
Board hearing for the veteran to supply them, but nothing was 
received.  "VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits".  Clarkson v. Brown, 4 
Vet. App. 565, 567-68 (1993); see Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (pursuant to the duty to assist, VA must 
seek to obtain all pertinent records, including SSA records, 
of which it is put on notice); Masors v. Derwinski, 2 Vet. 
App. 181, 187-88 (1992); 38 C.F.R. § 3.159 (1999).  Although 
a January 2001 SSA vision examination report and a February 
2001 SSA audiological examination report are in the claims 
file, the 2002 SSA decision and any other records upon which 
it was based have not been obtained.

In addition, the veteran indicated that he had just had an 
eye examination at the VA Medical Center (VAMC) in Biloxi the 
week before his hearing.  The veteran testified that he had 
the initial surgery on his right eye in 1999 at the Biloxi 
VAMC, followed by two additional surgeries at the New Orleans 
VAMC in November 1999 and January 2000.  The claims file 
contains records pertaining to all three surgeries.  Other 
than examination reports, the record also contains selected 
VA outpatient and inpatient medical records from the New 
Orleans VAMC dated from November 1999 through October 2000 
and from the Biloxi VAMC dated from April 1999 to mid-April 
2000 and from January 2002 through December 2002, but does 
not appear to contain records from the Mobile VAMC.  In May 
2001, the RO received the veteran's increased ratings claim 
for his jaw and right ankle disabilities.  The veteran also 
testified that he is seen every six months for pain 
medication at the Mobile VAMC.  As this evidence is 
constructively in the possession of VA and is potentially 
relevant to the veteran's claims, and an attempt must be made 
to obtain it prior to reaching a decision on his increased 
ratings claims.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran's most recent VA dental and joints examination 
reports were conducted in November 2003.  These examination 
reports are now nearly four years old.  Moreover, the veteran 
testified that his right ankle disability has worsened.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  More importantly, the examiners indicated that there 
were no dental or medical records to review in conjunction 
with the examinations.  The duty to assist includes affording 
medical examination that considers a veteran's prior medical 
examinations and treatment.  Colayong v. West, 12 Vet. 
App. 524, 534 (1999).  

The veteran also reported that he has arthritis because of 
his right ankle fracture, along with pain and swelling during 
flare-ups.  On remand, the orthopedic examiner should 
indicate whether the right ankle disability is manifested by 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups.  Such inquiry is not to be limited to muscles 
or nerves.  These determinations should be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups.

Finally, the veteran testified that his jaw disability 
interferes with his masticatory function and that his 
temporomandibular joints pop or lock.  The RO only considered 
rating the veteran's jaw disability under 38 C.F.R. § 4.150, 
Diagnostic Code 9903, pertaining to nonunion of the mandible.  
On remand, the RO should consider all possible diagnostic 
codes, in particular Diagnostic Code 9905, pertaining to 
limited motion of temporomandibular articulation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA inpatient 
and outpatient records for dental and 
medical treatment from VA medical 
facilities in Mobile, Alabama; Biloxi, 
Mississippi; and New Orleans, Louisiana 
dated from May 2000 to the present, 
particularly the report for a September 
2006 eye (vision) examination done in 
Biloxi.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits, including any 
decisions and the medical records relied 
upon in those decisions.

3.  After completion of the above, 
schedule the veteran for VA orthopedic 
and dental examinations to determine the 
nature and severity of his service-
connected right ankle and jaw 
disabilities.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination(s), 
and the examiner(s) should note that it 
has been reviewed.

The orthopedic examiner should report the 
ranges of motion of the right ankle in 
degrees.  The examiner should indicate 
whether the disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry is not to be limited to muscle or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  

The dental examiner should report the 
ranges of motion of the temporomandibular 
articulation, inter-incisal and lateral 
excursion, in millimeters.  The examiner 
should indicate whether the disability is 
manifested by nonunion of the left or 
right mandible(s). 

The reasons and bases for all opinions 
should be provided.

4.  After the development requested 
above, and any other deemed necessary by 
the AMC/RO has been completed to the 
extent possible, readjudicate the claims 
and consider all applicable diagnostic 
codes.  If any of the claims is not fully 
granted, issue a supplemental statement 
of the case to the veteran and his 
representative before returning the case 
to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




